TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00173-CV



 Appellant, World Access Telecommunications Group, Inc.//Cross-Appellants, Statewide
 Calling, Inc. d/b/a Community Services; Statewide LJR; Statewide Bulverde; Statewide
                               McAllen; and Mike Fine

                                                 v.

  Appellees, Statewide Calling, Inc. d/b/a Community Services; Statewide LJR; Statewide
      Bulverde; Statewide McAllen; and Mike Fine//Cross-Appellee, World Access
                             Telecommunications Group, Inc.


    FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
      NO. C2002-729-C, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               World Access Telecommunications Group, Inc. (World Access), has filed a motion

to dismiss the cross appeal filed by Statewide Calling, Inc. d/b/a Community Services; Statewide

LJR; Statewide Bulverde; Statewide McAllen; and Mike Fine (collectively, Statewide). In response,

Statewide filed a motion to extend the time for filing their notice of appeal. Because Statewide

provided a reasonable explanation for its late filing, we grant the extension of time and overrule

World Access’s motion to dismiss. See Hone v. Hanafin, 104 S.W.3d 884, 887 (Tex. 2003);

Verburgt v. Dorner, 959 S.W.2d 615, 616-17 (Tex. 1997).

               The parties have also filed a joint motion to stay the proceedings until October 17,

2005. They inform us that the stay is sought for the purpose of enabling the parties to negotiate and
settle the case. The motion is granted. The appeal is abated until October 17, 2005. If the matter

has not been settled, World Access’s brief shall be filed with this Court on or before October 31,

2005.




                                             Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: September 12, 2005




                                                2